WARRANT REPURCHASE AGREEMENT

This Warrant Repurchase Agreement (this "Agreement") is entered into as of March
4, 2011 by and between HUDSON TECHNOLOGIES, INC., a New York corporation (the
"Company"), and SONAR PARTNERS FUND, LP ("Seller").

RECITALS

WHEREAS, Seller owns a warrant issued on July 7, 2010 (the "Warrant") issued by
the Company pursuant to a subscription agreement dated as of June 30, 2010
entitling Seller to purchase up to 300,313 shares of the Company's common stock,
$.01 par value (the "Warrant Shares"); and

WHEREAS, on the terms and subject to the conditions of this Agreement, the
Company desires to repurchase from Seller, and Seller desires to have
repurchased by the Company, a portion of the Warrant representing the right to
purchase an aggregate of 137,813 Warrant Shares (the "Assigned Warrant") for the
consideration set forth below.

NOW, THEREFORE, the Company and Seller, intending to be legally bound, and for
good and valuable consideration, the receipt of which is hereby acknowledged,
hereby agree as follows:

1. Repurchase. At the Closing (as hereinafter defined), upon the terms and
subject to the conditions of this Agreement, Seller will sell, transfer, convey,
assign and deliver to the Company, and the Company will purchase, acquire and
accept from Seller, the Assigned Warrant, free and clear of any and all Liens
(as hereinafter defined). Seller acknowledges and agrees that, at the Closing,
the Assigned Warrant shall be cancelled immediately (and, for the avoidance of
doubt, Seller shall have no further rights under and shall not be able to
exercise the Assigned Warrant, which shall be deemed cancelled).

2. Closing. The closing of the repurchase of the Warrant under this Agreement
(the "Closing") shall take place simultaneously with the signing of this
Agreement at the offices of Blank Rome LLP, 405 Lexington Avenue, New York, NY
or at such other location as the parties agree. At the Closing, (i) the Company
shall pay to Seller for the Assigned Warrant, an amount equal to $82,687.80 and
(ii) Seller shall deliver to the Company for cancellation the original
certificate representing the Assigned Warrant being purchased hereunder duly
endorsed for transfer or accompanied by an appropriate transfer instrument, duly
endorsed in blank, in the form of Annex A. Upon surrender of the Warrant
certificate in accordance herewith, the Company shall execute and deliver a new
Warrant of Seller, identical to the Warrant certificate being surrendered,
evidencing the portion of the Warrant not assigned hereunder.

3. Representations, Warranties and Covenants of Seller. As of the date hereof,
Seller represents and warrants to, and agrees with, the Company as follows:

(i) Seller is the sole record, legal and beneficial owner of the Warrant. The
Warrant has not been exercised, in whole or in part nor has the Seller
transferred any of its rights under the Warrant (other than pursuant hereto). To
the seller's knowledge, except as set forth herein, there are no (a) securities
convertible into or exchangeable for the Warrant (other than pursuant to the
exercise of the Warrant itself) or any of the Warrant Shares; (b) options,
warrants or other rights to purchase or subscribe for the Warrant or any of the
Warrant Shares; or (c) contracts, commitments, agreements, understandings or
arrangements of any kind (contingent or otherwise) relating to the issuance,
sale or transfer of the Warrant or any of the Warrant Shares.

(ii) Seller has, and the Company will receive, good and marketable title to the
Assigned Warrant, free and clear of any and all liens, security interests,
mortgages, rights of first refusal, agreements, limitation on voting rights,
restrictions, levies, claims, pledges, equities, options, contracts assessments,
conditional sale agreements, charges and other encumbrances or interests of any
nature whatsoever, including, without limitation, voting trusts or agreements or
proxies (collectively, "Liens") excluding any Liens created by the Company.

(iii) Seller has the absolute and unrestricted right, power, capacity (legal or
otherwise) and authority to execute and deliver this Agreement and to perform
its obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate or other action by Seller and no other
corporate or other actions on the part of Seller are necessary to authorize,
execute and deliver this Agreement or to consummate the transactions
contemplated hereby. The execution, delivery and performance by Seller of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, (a) violate or conflict with any provision of Seller's certificate of
incorporation, by-laws or any other organizational documents; (b) violate any
provision of any laws of or by governmental or regulatory entity applicable to
Seller or any of its properties or assets; or (c) violate, conflict with, result
in a breach of or the loss of any benefit under, constitute (with due notice or
lapse of time or both) a default under, result in the termination of or a right
of termination or cancellation under, accelerate the performance required by or
rights or obligations under, any of the terms, conditions or provisions of any
contract, note, bond, lease, loan agreement, mortgage, security agreement,
indenture, deed or trust, license, agreement or instrument to which Seller or
any of its affiliates is a party or by which it or any of its affiliates is
bound or to which any of its or its affiliates' properties, assets or business
is subject. No consents, authorizations, waivers, filings, registrations or
approvals are required in connection with the execution and delivery of this
Agreement by Seller, or the performance by Seller of its obligations hereunder.

(iv) Seller has had the opportunity to (i) review the Company's latest Annual
Report on Form 10-K ("Annual Report") and all periodic reports filed by the
Company with the Securities and Exchange Commission since the date of the Annual
Report (the "SEC Filings") and (ii) discuss the plans, operations and financial
condition of the Company with its officers, and has received all information
requested by Seller relating to the Company to enable Seller to evaluate its
decision to sell the Warrant (collectively together with the SEC Filings, the
"Provided Information") hereunder. It is understood and agreed that neither the
Company nor Seller makes any representation or warranty to the other whatsoever
with respect to the business, condition (financial or otherwise), properties,
prospects, creditworthiness, status or affairs of the Company, or with respect
to the value of the Assigned Warrant.

4. Miscellaneous. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of New York without giving effect
to the conflict of laws principles thereof.  All agreements in this Agreement
binding upon the Company or Seller shall bind and inure to the benefit of the
successors and assigns of the Company and Seller, respectively, whether so
expressed or not. This Agreement may be executed in two or more counterparts,
which when so executed shall constitute one and the same agreement.  This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof. This Agreement may not be changed, waived,
discharged, or terminated orally but, rather, only by a statement in writing
signed by the party or parties against which enforcement or the change, waiver,
discharge or termination is sought.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date hereof.



HUDSON TECHNOLOGIES, INC.

 

By: /s/ Kevin J. Zugibe

Name: Kevin J. Zugibe

Title: Chairman, Chief Executive Officer

 

SONAR PARTNERS FUND, LP

 

By:_/s/ Neil Druker

Name: Neil Druker

Title: Managing Member of its General Partner



 

Annex A

Form of Endorsement

For value received, the undersigned hereby sells, assigns, and transfers unto
the person named below under the heading "Transferee" the right contained in the
attached Warrant to purchase the number of shares of common stock of HUDSON
TECHNOLOGIES, INC. specified under the heading "Number Transferred" opposite the
name(s) of such person and appoints each such person Attorney to transfer its
right on the books of HUDSON TECHNOLOGIES, INC. with full power of substitution
in the premises.

Transferee

Number Transferred

HUDSON TECHNOLOGIES, INC.:

137,813

   

Dated: March 4, 2011

SONAR PARTNERS FUND, LP

 

By:____________________________

Name: Neil Druker

Title: Managing Member of its General Partner

 

(Signature must conform to name of holder as specified on the face of the
Warrant)

Accepted and Agreed:

HUDSON TECHNOLOGIES, INC.


(Transferee)



By:_____________________________________

     Name:

     Title:

 